Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 27, 2004, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed for the period April 22, 2003 through *794June 22, 2003. A review of the information provided by the employer indicating the days on which claimant worked, and with which claimant initially agreed, establishes that claimant inaccurately claimed that he was totally unemployed on various days for which he certified for unemployment insurance benefits. Although claimant later disagreed with the information, the contrary testimony presented a credibility issue for the Board to resolve (see Matter of De Robbio [Commissioner of Labor], 8 AD3d 947 [2004]). Inasmuch as there is evidence in the record to support the Board’s decision, including its finding of a recoverable overpayment of benefits due to claimant’s misrepresentation, it will not be disturbed (see id.; Matter of Smith [Commissioner of Labor], 8 AD3d 744 [2004]).
Cardona, P.J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.